   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 LINDA C. ALLISON, #179741
   Assistant Federal Defender
 3 801 I Street, 3rd Floor
   Sacramento, CA 95814
 4 TEL: 916-498-5700 FAX: 916-498-5710

 5 Attorneys for Defendant
   BROCK M. DACE
 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-00022-CKD
11
                         Plaintiff,                      STIPULATION AND ORDER TO CONTINUE
12                                                       STATUS CONFERENCE
                            v.
13                                                       DATE: October 18, 2018
     BROCK M. DACE,                                      TIME: 9:30 a.m.
14                                                       JUDGE: Hon. Carolyn K. Delaney
                          Defendant.
15

16
            IT IS HEREBY STIPULATED between the parties through their respective counsel, Special
17
     Assistant United States Attorney ERIC CHANG, Assistant Federal Defender LINDA C. ALLISON
18
     attorney for BROCK M. DACE, that the Court continue the status conference from October 18, 2018 to
19
     January 17, 2019 at 9:30 a.m.
20
            Mr. Dace is currently undergoing a competency evaluation in his state court case in Illinois. Both
21
     parties are awaiting the results of the competency evaluation before proceeding.
22
            The parties also agree that the ends of justice served by granting defendant’s request for a
23
     continuance outweighs the best interest of the public and the defendant in a speedy trial, counsel needs
24
     additional time to review discovery and discuss the plea negotiations with her client, to conduct a further
25
     investigation and discuss plea negotiations with the government.
26
     ///
27
     ///
28
     ///
                                                         1
 1         The parties stipulate that for the purpose of computing time under the Speedy Trial Act, the

 2 Court should exclude time from the date of this order through January 17, 2019, for defense preparation

 3 and investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [Local Code T4].

 4

 5 DATED: October 9, 2018                                      Respectfully submitted,

 6                                                             HEATHER WILLIAMS
                                                               Federal Defender
 7
                                                               /s/ Linda Allison
 8
                                                               LINDA ALLISON
 9                                                             Assistant to the Federal Defender
                                                               Attorneys for Defendant
10                                                             BROCK M. DACE

11
     Dated: October 9, 2018                                    McGREGOR W. SCOTT
12
                                                               United States Attorney
13
                                                               /s/ Linda C. Allison for ___
14                                                             ERIC CHANG
                                                               Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                          ORDER
 1

 2                  The Court, having received, read, and considered the stipulation of the parties, and good
 3 cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The Court

 4 specifically finds that the failure to grant a continuance in this case would deny counsel reasonable time

 5 necessary for effective preparation, taking into account the exercise of due diligence. The Court finds

 6 that the ends of justice to be served by granting the requested continuance outweigh the best interests of

 7 the public and defendants in a speedy trial.

 8          The Court orders that the time from the date of the parties stipulation, October 9, 2018, up to and
 9 including January 17, 2019, shall be excluded from computation of time within which the trial of this

10 case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161 (h)(7)(A) and (B)(iv)

11 T4 [reasonable time for counsel to prepare] (Local Code T4).

12          It is further ordered that status conference hearing on October 18, 2018 shall be vacated and set
13 for January 17, 2019 at 9:30 a.m.

14 Dated: October 10, 2018

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
